Order issued November ~. , 2012




                                             In The
                                  £ourt of
                          fth Biatrict of Se.xaa at allaa
                                      No. 05-11-01622-CV


                             THE STATE OF TEXAS, Appellant

                                               V.

                         RODGER A. JOHNSON, ET AL., Appellees


                                            ORDER

       We GRANT appellant’s October 26, 2012 unopposed motion for an extension of time to file

a reply brief. Appellant shall f’de its reply brief on or before November 19, 2012.